Citation Nr: 1127412	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-47 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee and bilateral ankle disorder.

2.  Entitlement to service connection for a bilateral knee and bilateral ankle disorder.





ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened and denied the Veteran's April 2008 previously denied claim for entitlement to service connection for a bilateral knee and bilateral ankle disorder.

The issue of entitlement to service connection for a bilateral knee and bilateral ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated December 2005, the RO denied the Veteran's claim for entitlement to service connection for a bilateral knee and bilateral ankle disorder.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

2.  The evidence associated with the claims file subsequent to the December 2005 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a bilateral knee and bilateral ankle disorder, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The December 2005 rating decision, denying service connection for a bilateral knee and bilateral ankle disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to the December 2005 rating decision is new and material, and the claim for entitlement to service connection for a bilateral knee and bilateral ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2008 letter provided to the Veteran before the March 2009 rating decision satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The November 2008 letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue of whether to reopen the claim of service connection for a bilateral knee and bilateral ankle disorder, the notice letter provided to the Veteran in November 2008 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because no permanent residuals or chronic disability subject to service connection was shown by his service treatment records or by the evidence following service.  The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.  The November 2008 notice letter also provided the Veteran with the criteria for establishing service connection.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish service connection.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in November 2008, prior to the issuance of the March 2009 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Furthermore, records show that the RO made inquiries July 2009 and July 2010, and found no SSA Title II or Title XVI data pertaining to the Veteran.

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for a Bilateral Knee and Bilateral Ankle Disorder

The RO first denied service connection for a bilateral knee and bilateral ankle disorder in December 2005, and the basis of the denial was that no permanent residuals or chronic disability subject to service connection was shown by his service treatment records or by the evidence following service.  The Veteran did not submit a NOD in response to the December 2005 rating decision.  Therefore, the December 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

In April 2008, the Veteran asked to reopen his claim for service connection for a bilateral knee and bilateral ankle disorder and the RO, in a March 2009 rating decision, the subject of this appeal, reopened the claim and denied it on its merits.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The Veteran's claim to reopen a previously denied claim for service connection was received in April 2008.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2005 rating decision, the last prior final denial of the claim, included the Veteran's service treatment records and a VA general medical examination dated October 2005.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the December 2005 rating decision, the Veteran was provided a VA examination of his joints in February 2009, and the examiner diagnosed him with osteoarthritis of the knees and ankles.  Furthermore, in his May 2009 notice of disagreement, the Veteran asserted that "a reasonable person would realistically associate the current diagnosis of osteoarthritis [with] my in service problems."  Lastly, a VA physician opined in September 2010 that it was at least as likely as not that the Veteran's bilateral chronic knee pain and right ankle pain are related to his military service.

As noted above, the Board must presume the credibility of all new and material evidence.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence would tend to show that the Veteran's bilateral knee and bilateral ankle disorder was caused by service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the December 2005 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for a bilateral knee and bilateral ankle disorder.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for a bilateral knee and bilateral ankle disorder, the Board finds that the evidence associated with the claims file subsequent to the December 2005 rating decision is new and material, and a previously denied claim for service connection for a bilateral knee and bilateral ankle disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for a bilateral knee and bilateral ankle disorder is reopened.  To this extent, the appeal is granted.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for a bilateral knee and bilateral ankle disorder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

As noted above, the Veteran asserted in his May 2009 notice of disagreement that "a reasonable person would realistically associate the current diagnosis of osteoarthritis [with] my in service problems."

The Veteran's service treatment records include a December 2002 report of treatment for left knee pain following a motor vehicle accident in which the Veteran struck a tree at 25 miles per hour; a March 2003 report of treatment for a sprained right ankle incurred in a body boarding accident; a May 2003 report of treatment for a possible left ankle strain caused by falling off of his bike; and an August 2004 report of treatment for bilateral patellar femoral pain syndrome and a possible bilateral patellar ligament strain resulting from hitting a bump with his legs locked while riding on the gun in a gun truck in Iraq.  The Veteran also reported in his May 2005 Report of Medical History at separation that he had swollen or painful joints, knee trouble, and a need to use corrective devices (including knee braces).  A clinician commented that the Veteran reported having bilateral knee pain for 10 months, denied direct trauma, and stated that his knee pain was status-post (S/P) being jarred in his vehicle during Operation Iraqi Freedom (OIF).  The clinician further noted that the Veteran's bilateral knee evaluation in Iraq was unremarkable.  A May 2005 Report of Medical Examination confirms that the clinician found the Veteran's lower extremities to be normal on evaluation at that time.

An addendum to the Veteran's February 2009 VA compensation and pension (C&P) examination is required for three reasons: to resolve an apparent contradiction between the examiner's diagnosis, interpretation of test results, and etiological opinion; to consider the impact of the Veteran's aforementioned in-service injuries and diagnoses on his current bilateral knee and ankle disorders, if any; and to consider a VA physician's positive-but legally insufficient-nexus opinion provided in September 2010, after the February 2009 C&P examination.

First, an addendum is required to resolve the apparent contradiction between the February 2009 VA C&P examiner's diagnosis, interpretation of test results, and etiological opinion.  Specifically, the February 2009 examiner diagnosed the Veteran with osteoarthritis of the knees and ankles.  The examiner noted the Veteran's October 2005 C&P examination, in which the Veteran was found to have musculoskeletal knee pain bilaterally with no degenerative changes noted on films.  The examiner further stated, "Of note, x-rays and MRIs [magnetic resonance imaging tests] of ankles and knees are unremarkable.  Of note orthopedic exam [is] unremarkable.  Of note examination today [is] unremarkable."  The examiner proceeded to opine that, based on these test results, the Veteran's osteoarthritis of the knees and ankles is less likely than not to have been caused by or resulted from military service.

As an initial matter, the Board notes that although the February 2009 C&P examiner included in his report a copy of an April 2008 VA MRI report showing that the Veteran's left knee was found to be normal, he omitted the April 2008 VA MRI report showing that the Veteran's right knee revealed a trace amount of fluid in the joint space.  Although the C&P examiner is not required to list all evidence in his report, the Board notes that consideration of a normal VA MRI report of one knee, but not of a VA MRI report of the other knee, represents an apparent oversight which could be prejudicial to the Veteran.

Therefore, on remand, the C&P examiner should consider the Veteran's entire claims file-including the April 2008 VA MRI report showing a trace amount of fluid in the joint space of the Veteran's right knee-and state that he has reviewed the claims file in his report.  

Most significantly, the Board requires clarification of the February 2009 C&P examiner's diagnosis of osteoarthritis of the knees and ankles.  Specifically, the examiner's etiological opinion that the Veteran's disorder was not caused during or as a result of service because his test results revealed unremarkable ankles and knees apparently conflicts with his diagnosis of osteoarthritis.

Therefore, on remand, the C&P examiner should clarify whether the Veteran has osteoarthritis of the knees and ankles.  If so, he should state what test results or other evidence led him to that conclusion, and explain why he found the negative test results which he cited in his etiological opinion more persuasive than the test results which showed osteoarthritis.  If not, the C&P examiner should state what disorder(s), if any, are causing the Veteran's reported bilateral ankle and knee pain, and opine on whether it is at least as likely as not that those disorder(s) were caused or aggravated during or as a result of his service.

Second, in reaching his conclusions, the C&P examiner should consider the impact of the Veteran's aforementioned in-service injuries and diagnoses-including a sprained right ankle, a possible left ankle strain, bilateral patellar femoral pain syndrome and a possible bilateral patellar ligament strain-on his current bilateral knee and ankle disorder(s), if any.

Third, the C&P examiner should consider the positive but legally insufficient nexus opinion provided by a VA physician in September 2010.  That physician noted that the Veteran reported having bilateral knee pain that is constant, but waxes and wanes with activity, ever since he jammed his knees while on patrol during OIF.  The September 2010 VA physician specifically considered the Veteran's service treatment records, as well as the Veteran's statements that subsequent x-rays and MRIs showed no significant issues, and concluded that based on a review of the Veteran's records "it seems as likely as not that his knee pain is [related] to military duty."  The physician reached a similar conclusion regarding the Veteran's right ankle, but did not opine as to his left ankle.  The Board notes that the September 2010 VA physician's etiological opinion is legally insufficient because it relates the Veteran's bilateral knee and right ankle pain-but not a specific diagnosis or disorder-to his service.  Pain alone is not subject to service connection.  If the Veteran obtains an opinion which relates a specific diagnosis or disorder to service, the examiner should consider that as well.

In adjudicating the claim, the AOJ should be aware of a regulation regarding combat service.  With respect to combat service, satisfactory lay or other evidence that a disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d) (2010).  The Board notes that the Veteran's Department of Defense (DD) Form 214 shows that the Veteran earned the Combat Infantryman Badge, and thus qualifies as a combat Veteran.

On remand, the AOJ should return the claims file to the VA examiner who conducted the February 2009 examination for an addendum with responses as requested above.  If the examiner who conducted that examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's claimed bilateral knee and bilateral ankle disorder should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the February 2009 VA examiner regarding the Veteran's claimed bilateral knee and bilateral ankle disorder.  The examiner should review the entire claims file-including evidence of a trace amount of fluid in the joint space of the Veteran's right knee in an April 2008 VA MRI report-and state that he has reviewed the claims file in his report.  If the examiner finds that additional VA examination is necessary in order to provide the requested opinions, such examination should be scheduled and conducted.  

The examiner should clarify whether the Veteran has osteoarthritis of the knees and ankles.  If so, he should state what test results or other evidence led him to that conclusion, and explain why he found the negative test results which he cited in his etiological opinion more persuasive than the test results which showed osteoarthritis.  If not, the examiner should state what disorder(s), if any, are causing the Veteran's reported bilateral ankle and knee pain, and opine on whether it is at least as likely as not that those disorder(s) were caused or aggravated during or as a result of his service.

In reaching his conclusions, the examiner should consider the impact of the Veteran's in-service injuries and diagnoses-including a sprained right ankle, a possible left ankle strain, bilateral patellar femoral pain syndrome and a possible bilateral patellar ligament strain-on his current bilateral knee and ankle disorder(s), if any.  Additionally, the examiner should consider the nexus opinion provided by a VA physician in September 2010.

The examiner should provide a rationale for all opinions.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

2.  After completion of the above, the AOJ should readjudicate the claim.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


